                                                                          Case 4:15-cv-04959-YGR Document 341 Filed 06/03/19 Page 1 of 1




                                                                  1

                                                                  2
                                                                                                         UNITED STATES DISTRICT COURT
                                                                  3
                                                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                                                  4

                                                                  5

                                                                  6   RIANA BUFFIN, ET AL.,                               Case No.: 15-cv-04959-YGR
                                                                  7                Plaintiffs,                            ORDER CONTINUING COMPLIANCE HEARING
                                                                  8           v.
                                                                  9   CITY AND COUNTY OF SAN FRANCISCO, ET
                                                                      AL.,
                                                                 10
                                                                                    Defendants.
                                                                 11

                                                                 12           On May 8, 2019, the Court referred this case to Magistrate Judge Spero for mediation on the
                               Northern District of California
United States District Court




                                                                 13   issue of injunctive relief. (Dkt. No. 336.) On May 24, 2019, Judge Spero scheduled a further
                                                                 14   settlement conference for July 8, 2019, at 9:30 a.m. (Dkt. No. 340.)
                                                                 15           In light of the upcoming further settlement conference, the Court CONTINUES the June 14,
                                                                 16   2019 compliance hearing to its 9:01 a.m. calendar on Friday, July 19, 2019 in Courtroom 1 of the
                                                                 17   United States Courthouse located at 1301 Clay Street in Oakland, California.
                                                                 18           Five (5) business days prior to the date of the compliance hearing, the parties shall file a joint
                                                                 19   statement regarding the parties’ final positions on the appropriate injunctive relief to be issued in this
                                                                 20   case.
                                                                 21           IT IS SO ORDERED.
                                                                 22

                                                                 23   Date: _______________
                                                                            June 3, 2019
                                                                 24                                                        ____________________________________
                                                                                                                                 YVONNE GONZALEZ ROGERS
                                                                 25                                                         UNITED STATES DISTRICT COURT JUDGE
                                                                 26

                                                                 27

                                                                 28
